[Letterhead]


Exhibit 10.13


October 12, 2017






Michol Ecklund
2331 Dunstan Rd.
Houston, TX 77005


Re: Offer of Employment


Dear Michol:


Callon Petroleum Company is pleased to offer you the position of General
Counsel, reporting to me and based in our Houston office.


The compensation package is summarized as follows:


•
A base salary of $315,000 per year.



•
37,500 shares of restricted stock units which will vest in thirds in equal
amounts over a three year period beginning on January 1, 2019. Stock will only
vest if you are an active employee on the date of vesting. Your annual stock
award target will be 115 - 135%



•
Beginning with bonuses for calendar year 2017 (generally payable in the first
quarter of 2018), participation in the Company’s annual incentive compensation
bonus program funded from a pool tied to goals established by the Company’s
Board of Directors. Individual awards are allocated based on both Company and
individual performance. Your annual bonus target will be 65 - 75%



•
Participation in the Company’s 401(k) program. Eligible entry date into the plan
will be the first day of the month coinciding with or next following six months
from the date of employment. Currently, the Company contributes five percent of
your annual base salary (2.5% in cash, 2.5% in Callon stock) with no
contribution from the employee. In addition, if you choose to make an elective
deferral, the Company will match your contribution at the rate of .625% for each
1% you contribute, limited to 5% matching by the Company. The employee annual
contribution is limited by law to $18,000 plus an additional optional $6,000
catch-up contribution for employees reaching at least 50 years of age by
12/31/17.



•
Participation in the Callon Petroleum Company Group Insurance Plan which
currently includes medical and dental insurance coverage for employee and
qualified dependents; group term life insurance equal to 2.5 times your annual
salary; accidental death and personal loss insurance at the same rate as life
insurance; and long-term disability insurance in the amount of 60% of your
monthly salary. As of this date, all premiums are paid by the Company with no
employee contribution.



•
Callon’s policy is to recognize comparable industry experience for new
employees; therefore, Callon will recognize 2000 as your vacation benefit start
date. As a result, you are eligible for Five (5) weeks paid vacation per year
available immediately. If your employment with the Company is terminated within
the first 12 months of your employment, you will not be paid for unused
vacation.



•
Minimum nine (9) paid holidays per year.



•
Ten days of paid sick leave during the first year, 15 days per year after one
year, and 20 days per year after 10 years. (Unused sick leave may be
accumulated.)



•
Flexible Spending Account (FSA) Plan.



Other benefits include:
•
Company vehicle (Employment will be based on insurability after obtaining Motor
Vehicle Report.)

•
Supplemental vision insurance plan (paid by you).






--------------------------------------------------------------------------------

[Letterhead]


•
Tuition reimbursement plan.

•
Membership dues for professional organizations.



Your employment with the Company shall be at will and subject to confirmation of
employment eligibility through E-verify.


You will be subject to Callon’s Substance Abuse policy. Callon reserves the
right to perform pre-employment and random drug and alcohol testing and to order
such tests when there is reasonable suspicion of abuse.


If you find this offer satisfactory, please so indicate by signing in the space
provided below and returning one copy to the undersigned. It is anticipated that
your date of first employment would be on or approximately November 6, 2017.
This offer expires at 5:00 p.m., October 20, 2017.


If you have any questions concerning this offer of employment, please do not
hesitate to call me at 281-589-5221. We are very pleased to be making this offer
to you and are looking forward to you joining our team.


Sincerely,




/s/ Joseph Gatto
Joseph Gatto
President and CEO


AGREED TO AND ACCEPTED this 14th day of October, 2017.






/s/ Michol Ecklund
Michol Ecklund





